Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mowry(US 2016/0267848) in view of Huang (US 2017/0192733).
Regarding claim 1, Mowry teaches a display device, comprising:
a plurality of moveable display units (Fig. 8 element 411); and at least one external control device for emitting control signals in dependence on which at least some of the plurality of display units form a display, the display units each being connected at different locations via coupling means and capable of being detachably connected to one another(Fig. 9 element 450 provides control to display elements [0041]elements move in medium by magnetic capabilities and [0043] teaches the elements move relative to each other to form the display.), and wherein the at least one detection device is a sensor which detects at least one adjacent display unit ([0044] element 440 is the used to sense light from element to determine if the desired image is displayed. This is understood that it will sense light from adjacent elements based on desired image) wherein the moveable display units are spherical illuminants comprising one or more of at least one energy storage device or an energy source (power element 412 or Folio battery configuration) for supplying one or more of the at least one external control device, the light source (light emitting element 414), the drive (grouping), and the coupling device with electrical energy (coupling with liquid medium after grouping)(Col 6 lines 1-32 express how power element 412 provides power to unit 411 and drives units into groups. Then groups are providing electrical energy by liquid medium Mowry also teach a Folio batter configuration can be used to provide power to units 411). Although Mowry teaches the limitations as discussed above, he fails to teach wherein at least some of the display units comprise at least one detection device for detecting a relative position of at least one further display unit.
	However in the same field of displaying an image using multiple display devices Huang teaches a display system where wherein at least some of the display units comprise at least one detection device for detecting a relative position of at least one further display unit (sensor element 440 [0016][0019][0023] teach how sensors including light, camera or motion sensors will detect the position of the first display unit relative to the second display unit to form a complete image for display).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the display method as taught by Mowry with the sensing method as taught by Huang. This combination would allow a system to combine multiple display device for showing a full image as expressed by Huang.	
([0016][0019][0023] teach how sensors including light, camera or motion sensors will detect the position of the first display unit relative to the second display unit to form a complete image for display).
	Regarding claim 3, Mowry teaches wherein the control signals can be received as external signals from a plurality of display units Fig. 9 element 450 provides control to display elements).
	Regarding claim 4, Mowry teaches at least one detection device for detecting at least one of a position, a movement, an acceleration, and an emitted light of at least some of the display units of the plurality of display units themselves or relative to one another in order to generate at least one detection signal for the external control device ([0044] element 440 is the used to sense light from element to determine if the desired image is displayed.).
	Regarding claim 5, Mowry teaches wherein one or more of light sources, drive or coupling devices (Controller 450), communication devices (wireless communication), sensors, and transmitters (wireless transmission) can be controlled by at least some of the display units of the plurality of display units as a function of detection signals ([0044] teaches controller 450 transmits instructions wirelessly to address elements for displaying the image).
	Regarding claim 6, wherein one or more of light sources, drive or coupling devices, communication devices, sensors, and transmitters (wireless communication  can be controlled by at least some of the display units of the plurality of display units as ( element 420 [0039][0044] teaches received light is compared with desired light to create instructions for the display elements).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mowry(US 2016/0267848) in view of Huang (US 2017/0192733) and Kuddo (US 2017/0105465).
Regarding claim 7, Mowry in view of Huang teach the limitations of claim 1 as discussed above and also teach a controller external to the display medium (element 450) and although it well known to place displays and controllers in clothing they fail to teach where an external control device in integrated into an object that can be worn on a body of a human being.
However in the same field of controlling a display device, Kuddo teaches a LED display device disposed in a necktie where an external control device is integrated into an object that can be worn on a body of a human being (Fig. 1-2 show microcontroller 6 external to LED devices 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the display method as taught by Mowry with the sensing method as taught by Huang and the method of disposing  controllers as taught by Kuddo. This combination would allow a system to combine multiple display device for showing a full image as expressed by Huang.	
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. In the remarks submitted the Applicant has argued the combination .
As expressed in prosecution and by Applicant, Mowry generally describes a display system which includes a plurality of light emitting units configured to float in a fluid medium such that each light emitting unit is movable, each light emitting unit including a light emitting element configured to selectively emit light, a communication element operable to receive instruction data to control operation of the light emitting element, and a power element configured to provide power to at least the light emitting element. In addition, an image capture element is configured to receive light emitted by at least one light emitting unit and to generate image data based on the light received and a controller configured to generate the instruction data based at least on a comparison of the image data to a desired image and transmit the instruction data to the communication element to control the light emitting element such that the display system provides the desired image. Mowry goes on to teach that with respect to Fig. 9 that the moveable units are spherical light emitting units 411, with light emitting elements 414, the communication element 420, and power element 412. The communication element 420 receives instruction information used to control illumination of light emitting element 414. The power element 412 may generate and/or store and/or convey power to one or more of the unit groups 411 (Col. 5 lines 62-67 through Col. 6 .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621